MEMORANDUM ***
Deja Vu appeals from the district court’s judgement which dismissed a 42 U.S.C. § 1983 challenge to Nevada’s Live Entertainment Tax, on the grounds that the Tax Injunction Act, 28 U.S.C. § 1341 (“The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.”), deprived it of jurisdiction.
Deja Vu has failed to establish that there is any defect in the Nevada court and administrative system which deprives it of “a plain, speedy and efficient remedy” to challenge Nevada’s Live Entertainment Tax. See Rosewell v. LaSalle Nat’l Bank, 450 U.S. 503, 101 S.Ct. 1221, 67 L.Ed.2d 464 (1981). Therefore, the district court did not have jurisdiction.
Under the circumstances, we need not reach the state sovereign immunity issue.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.